EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen, Patent Agent No. 67,314, on 5/17/2022.
The claims have been amended as follows: 

1. (Currently Amended):  A filter, the filter comprising: 
at least one first multiplication approximation circuit, for approximating at least one first multiplication operation corresponding to at least one first coefficient with at least one first bit-wise shift operation; and 
at least one second multiplication approximation circuit, for approximating at least one second multiplication operation corresponding to at least one second coefficient with a plurality of second bit-wise shift operations and at least one addition operation, 
wherein values of a first shift bit number, a second shift bit number and a third shift bit number of at least one shift bit number of the at least one first bit-wise shift operation and values of corner frequencies and quality factors are selected from values of one row of a table below with variation less than 1 % for the corner frequencies and the quality factors:



    PNG
    media_image1.png
    449
    428
    media_image1.png
    Greyscale

wherein variations of the values of the corner frequency and the quality factor of the table are less than 1 %, and
wherein the at least one first bit-wise shift operation and the plurality of second bit-wise shift operations are realized by wiring in an application-specific integrated circuit (ASIC).

2. (Cancelled)

10. (Currently Amended): A method, the method comprising: 
approximating at least one first multiplication operation corresponding to at least one first coefficient with at least one first bit-wise shift operation; and 
approximating at least one second multiplication operation corresponding to at least one second coefficient with a plurality of second bit-wise shift operations and at least one addition operation, 
wherein values of a first shift bit number, a second shift bit number and a third shift bit number of at least one shift bit number of the at least one first bit-wise shift operation and values of corner frequencies and quality factors are selected from values of one row of a table below with variation less than 1 % for the corner frequencies and the quality factors:

    PNG
    media_image1.png
    449
    428
    media_image1.png
    Greyscale

wherein variations of the values of the corner frequency and the quality factor of the table are less than 1 %, and
wherein the at least one first bit-wise shift operation and the plurality of second bit-wise shift operations are realized by wiring in an application-specific integrated circuit (ASIC).

11. (Cancelled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Runze (US 7,565,389) and Wada  (US 2021/0287650).  Runze discloses a filter wherein a set of filter coefficients from a standard filter design are scaled and quantized such that each coefficient multiplication is approximated using bitwise shifts and adds, and wherein each of a plurality of coefficient multiplication operations is approximated with a number of shifts and adds according to a maximum allowable number of “1” values in the approximated coefficient.  Wada teaches calculating filter coefficients corresponding to specific corner (i.e. cutoff) frequency.  However, the closest found references fail to teach selecting the corner frequency, quality factor, and shift bit numbers from one row of the table listed in Claims 1 and 10 with variation less than 1%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182